,,
                                                            ‘.                                         488
          :


1:.
 ., .               ,,
                                                                  . . . . ..-
     i .~
              a.   .~     :
 .    ~,.                       OFFICE   OF   THE    ATTORNEY                   GENERAL   OF   TEXAS
@                                                        AUSTIN

                                                    July.        3.1,1914




                                                    Control) shall oont~raotfor a




                         partmants,   institutions    and boarda, save and sxoept
                         suoh work as may be done at the various eduoatlonal
                         aI&4 elramoaynary      1n8t1tut10ns . . .-
                                                                    489



..Ronorabla
          Hall B. Loaan, page 2


         .In our opinion, your Commlsston 18 a State board or the
 typeoovered by this Artlole and may avail itself of oontraots
 uasuted under the authorityor this Artlola.
           The Postwar Eoonomio Plannlq Cwtml88Ionwas sreated b
 a aonourrent resolutionof the Laglslature,whloh reaolutlouwas
 approved by the Oovemor.  Wj.R. Ho. 33, Aots 48th Leg., ~.a.,
 p. 10%    Psrtinent portions of this resolution read as follo*s:
                *norm,     There wlll be approxlmatolyten million
         (10 000,000) men and WIDB~ in the Armed Services and
        AuxhrittS to returxito peaoetlme employmentafter
        tha wsr is over; and
           '.~WRZREAS, Thsrs will be mllllons of men and wonmn
        to bs transferredfrom war industriesto peaaetlme am-
        ploymentj anb
                WRXIDMS.. The magnitude or this undertam     1s
        sUsh that it Gould be-unulseto postpone its st&lF un-
        til the war is over; and
                WRJBXEAS,The whole,responsibllltyOr solving
        this problem should not be roroed upon Fadekal otri-
        olals; and
                *WHRREAS,There should be a oontlnulty ot the
        stndy of this 8ubfeot;aad
              .9#BlUB, There has been muoh orltlolsm of aon-
        ientration     of power in Washlngton'duringpeaoetlme;
        an6
                'WWUUS, It behooves the States.to bs prapared
        to enaot State laglslatlonand raoomnend Federal leg-
        islation dealing with the Postwar eoonomyj and
                *wHRRRAS,Unless proparatloneare made for the
        Postwar period undsslrableeoonomlo poliois oould
        be adopts6 during the oonfuslon;thererore,be it
                ABSOLVED by the House of Rapresentatlvas,the
        Sk&        o&~ourring,That a Postwar EoonozeloPlannlng
        Oom~Isslonbe oreated and said Oommlsslon 1s hereby
        arsated. Said Commissionshall oonsist or thlrty-
        one (31) members to be appointedby the Governor of
        Texam~,one member to be beslgnatedas Ohkinnnn. Sal4
        malabors    will raoelvs no oompensatlon from the State
        ~tor servioee rendered. At its first meeting or at a
        time after the first meeting set by thenCommlsslon,
         suoh other ottloers as may be desired shall be aleot-
         eu. Said Comarisslon    will formulate lta own rules an4
         set the time and plaoe for meetings.     One member of
         Bald Ootamisslon   shall be a member of ths Texas Yanu-
         faoturers Assoolatfon,one shall be a member of the !Ud-
        Continent 011 and Gas Assoolation,one shall be a person
 uonorable Hall   ii.   Logan, page   3
      who has dsaonetratedhis interest in Agrloulture,
      one shall be a nambbr or the Texas Prees Aseoolatlon,
      one &hall be a member ot the Texas HerrepaperPublishers
      Assoolatlon,one shall be a msmbsr or the Amerloan
      Legion, One shall be a member of the Texas Federation
      of Women's Clubs one shall bs a lloensed Engineer,
      one shall be a l~oenaed Arohlteot, one shall'be a mem-
      her of the Texas Bar Assooiatlon,ollbshall be a member
      of the Texas State Teaohers Assooiatioa,one shall be
      a member of ths Bast Texas Ohamber of Commerss, oas
      shall bo a member of the South Texas Chamber of Dopa-
      meroe ( one shall be a member of the West Texas Chamber
      or'Oomaerce, one shall be a person who has demonstrated
      hls,in%erdstin Labor, one shall be a member of the
      Texan County Judges and CommissionersAssooiatlon,
      one shall be a president or an Institutionor higher         .
      learnfag, ona'shallba a lllaaber   OP the Texas State
      Med~oal Aseooiatlon,one shall be a member of the Texas
      Sheep and Ooat Ralssrs Assoolatlon, one shall be a
      msmbar of the Texas Motor TransportationAssoolation,
      one shall be a mamber or the Texae Good Roads Amoola-
      olatlon, on; shall     be
      tion, one shall.bo a metier or the Texas Bankers Asso-
                               a member or the Texas Cattle
      Raisers Assooiatlon,one shall be e person who is
      assooiatedwith the Railroads, one shall be a member
      of tha Texas Lumbermen98Asaoolatloa, one shall be a
      fasIaber.oi ths Texas Ssnsts, one shall be a member of
      the Tdxss House ot Representatives,and four (4) shall
      be.meabers at large. The Oovernor shall have the power
      to till vaoanoles. It shall be the duty of the Poet-
      war Eaonomlo   Plan&&g Oommlsslon to make a study of the
      Postwar 4oonodo    problems* oooperate with other groups,
      loOal, State and Rational, that are studying this sub-
      jeot, invite and oonslder sugeestlonefrom Interested
      ln&l.vibuals,  make reportmor   its deliberationsto the
      publlo, make reoonmea4atlonsto pub110 oiflolals,and
      formulate polioles~  Sor anyorderly transfer of persons
      ln the ArsiedServloes,    Au@laries and war industries
      to peaoetlme employment;.uzl;   .I
 !
,T.                                                       786,
                In the oase of Terre11 vi King, I& S.W. (2d)     objeotlon
     * -de to the payment or State funds to members of a oomalttee
     eated,bythe legislatureon the grounds, inter alla, that thei
     apittsewas oreated by a ooncuxrent resolutlon.ratharthan by a
     atute and that the commlttes inciuded persons who were not members
       the -legislature.   With reference to these contentions,our Supreme
k- “~~     said:
/
    ~.
                                                                                :-   491

5 '&anorabLeHall II.Logan, page 4
'.
.~ ,

                       "The Saot that some m4mbem  of ths aommltteewere
                to b6 private oltlzens did not invalidatethe rssolutloa.
                The Legislaturewas olearly empowered to appoint a oom-
                mlttee wlth authorityto employ all outside help or
              ' oounsel needed to aooompllshthe purpose8 oS the pro-
                posed lnvestlgatloaand inquiry. Just as olearly was
                the Legislatureauthorizedto oreate a ooamlsslonOS
                nonmembersto lavestlgataall aatters or taxation re-
                Serred to in the rssolutloa~~and  to report findings and
                reoommendatlonsto a subsequentsssslon oS the Leglsla-
                tore...Wo less eSSeot should ba given to the designat$on
                oS outside experts by the Governor, by direotlonor~the
                Legislature,than would be given to their designation
                dlreotlp   by the Legislature,or its committeeduly au-
                Xhorlaed. Viewing the resolutionas a whole, in the
                 light OS ltrrobvious intent, it.provldedSor a oommlttea
                whloh the Leglalatorewas authorizedto oreabe in the
                exaralss 0s its oonstltutlonalleglslatlvepower.
         I’             *It is no longer an open question in Texas that a
                   joint resolutionOS both houses, approved by the Governor,
                   rerleots the oommand and will of the state in one oS the
                   modes prssorlbedby ths Oonstltutlon,and is as bindlag
                   as a statute. Slaoe the Tax Survey Comatittee was to Suno-
                   tlon only temporarlIy, a resolutionOS both houses, ap-
                   proved by the Oovemor,~was thd &at appropriatemethod
                   by whlsh to oreate the ooamlbtee and darlne its duties
          i        'andrinan00 its operations. . ."
                     Under the lmplioatioasOS this oasa, we Se61 that the
         ':PostwarIlOoaomlo Planning Commission is not a mere private organl-
         .'Ution bearing-theendorsementoS ,theLegislatureand oS the Gov-
         1 iraor; rather,we reel, ths Commission is a regula~rly oreated
         ' @enuy oS the State, exlstlag by virtue oS the State and exerols-
         j:.h powers oonierred upon it by the State.
                        With reiereaoe to the method ot handling printing asoounts,
         : Ml016      615 V.A.O.S., plVVid48:
                        *All aooounts Sor printfag done, or stationerySur-
                   nlshed, exoept for the Legislaturewhen in seasion,
                   ahall be audited la the Sollowiw mannar: The aooounta
                          3% verlSled by the atildavlt'otthe oontraotor that
                   it IS true and oorrecit,that the amount OS,work charged
                   for has aotually been perllormed, or the aotual amount OS
                   stationeryand supplies have been delivered,and that the
                   prltoes oharged la the aooount are in aooordanoewith the
                                                                      492



iiosombleHall B. Wean, page 5


    stipulationsoS the oontract. The aooount shall be
    aooompanledby a 8+3IplS OS the.WOrk done, and a re-
    aslpt from the departiuantto whlah the goolcware de-
    livered. The aooount shall be examined by..theChieS
    or the Division OS Publlo PriUtlng, and, when oertl-
    rled by hIa as oorreot, spprorad by the dlapartm&
    to whloh delivery was made. After hawing bean bhus
    examIns and approved, tha boniptroller shaU issue
    his warraht for gaymont 0r aoeount out of r-8   ap-
    propriatedfor that purpose.*
          Slno~ your CominIsslon reoelvee no approprlatlon,it
wIli be lmpossIbleSor tha exaot terms of hrtlole 615 to be Sol-
Iswad In the.proauremeatOS your printing supplies. Ia our opin-
ion this Saot does not prevent the OosnnImifon:rrolna.r~lllngit- :
Srlr OS State oontraots, and the dlSSioultymay be ovlated by
having the epprovqd aooounts subtitted to the Cormaisslcmand by
having paymsats made d+sotly by it.
         Trusting that the SoregoIng Sully answers your inquiry,
wb are
                                        Youta very truly,
                                        ATTORREY   GIBERAL OF TEXAS


                                        By~~-k-,-&&?
                                                R. Dean Hoorhead
                                                       Assistant




                     -